DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10, 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puekert (US 2014/0358182).
With respect to claim 1, Puekert discloses a bone anchoring device (see figs 3a and 5 below) comprising: a bone anchoring element (fig 3, 2) comprising a shank (fig 3A below) for anchoring to bone and a head (Fig 5, 4): a receiving part (fig 5, 10)  for coupling a rod (fig 3, 30) to the bone anchoring element, the receiving part comprising a first end (top), a second end (bottom), a central axis (dotted line in fig 5) extending between the first end and the second end, a recess (fig 3, 12) at the first end for receiving the rod, the recess forming two legs (see fig 5 below) each having an inner surface for engaging a fixation element (fig 5, 32) to fix the rod in the recess, and a head receiving portion (See fig 5 below) at the second end for pivotably holding the head of the bone anchoring element; and a clamping ring (fig 3, 20) positionable around the head receiving portion and movable axially (paragraph 54) while maintaining a constant rotational orientation (fig 3 to fig 5) from a first position (fig 3a) where the head is insertable into the head receiving portion and is pivotable relative to the receiving part to a second position (fig 5) where the clamping ring exerts a force (paragraph 34) on the head receiving portion to clamp the head relative to the receiving part while the recess for the rod remains sufficiently unobstructed for the rod to extend and move therethrough (paragraph 55, locking and unlocking only requires moving the locking ring without engagement of the set screw); wherein when the clamping ring is at the first second position, the clamping ring is spaced apart axially from the recess for the rod (fig 3A), such that an inserted rod is restricted (paragraph 42, protrusions 22 restrict movement in notches 20) from contacting the clamping ring. With respect to claim 2, Puekert discloses wherein the receiving part comprises a first engagement structure (See fig 3a below) and the clamping ring comprises a second engagement structure (see fig 3a below) respectively configured to be engaged by an instrument (paragraph 54, levering tool) to move the clamping ring and the receiving part relative to each other along the central axis. With respect to claim 3, Puekert discloses wherein the first engagement structure and the second engagement structure are arranged at an outer circumferential surface of the receiving part and the clamping ring, respectively (fig 3a, opening on the outer surface of the parts). With respect to claim 7, Puekert discloses wherein the first engagement structure and the second engagement structure is each arranged asymmetric (fig 3A, located at different areas) with respect to a plane extending through the central axis of the receiving part and through a longitudinal axis of the recess, such that the first engagement structure and the second engagement structure are engageable with the instrument through rotating the instrument around the central axis. With respect to claim 10, Puekert discloses wherein the head receiving portion comprises a tapered outer surface portion (See fig 5 below). With respect to claim 23, Puekert discloses wherein the clamping ring is configured to be assembled around the head receiving portion from the second end of the receiving part (fig 1). With respect to claim 24, Puekert discloses wherein the clamping ring is configured to be moved down away from the first end of the receiving part when the clamping ring is adjusted from the first position to the second position (fig 3 to fig 5). With respect to claim 25, Puekert discloses wherein when the clamping ring is at the second position, the force exerted on the head receiving portion is configured to finally lock (paragraph 34) the head relative to the receiving part. With respect to claim 26, Puekert discloses wherein the clamping ring is prevented by the receiving part from extending into the recess for the rod (protrusions and notches 22 and 20 prevent motion). With respect to claim 27, Puekert discloses further comprising a pressure member (fig 5, 24) positionable in the receiving part to exert pressure on the head when the head is in the head receiving portion.

    PNG
    media_image1.png
    759
    779
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puekert (US Pub 2014/0358182) in view of Jackson et al. (US Pub 2014/0214097) and in view of Biedermann et al. (US Pub 20130085536).
With respect to claim 34, Puekert discloses a bone anchoring device (See fig 3 and 5 above) comprising: a receiving part (fig 5, 10) for coupling a rod to a bone anchoring element, the receiving part comprising a first end (top), a second end (bottom), a central axis (Fig 5) extending between the first end and the second end, a recess (see fig 5 above) at the first end for receiving the rod, the recess forming two legs (see fig 5 above) each comprising a first portion, and a head receiving portion (fig 5, 14) at the second end for pivotably holding a head (Fig 5, 4) of the bone anchoring element; a pressure member (fig 5, 24) positionable in the receiving part to exert pressure on the head when the head is in the head receiving portion; and a clamping ring (fig 5, 20) positionable around the head receiving portion and movable from a first position (fig 3) where the head is pivotable relative to the receiving part to a second position (fig 5) where the clamping ring exerts a force on the head receiving portion to clamp the head relative to the receiving part (paragraph 34). With respect to claim 36, Puekert discloses wherein the head receiving portion comprises a tapered outer surface portion (see fig 5 above). With respect to claim 37, Puekert discloses wherein the pressure member is configured to extend into the recess for the rod to contact an inserted rod, while the clamping ring is prevented by the receiving part from extending into the recess for the rod (protrusion 22 mate with notches 20).
Puekert discloses the claimed invention except for a second portion connected to and extending axially away from the first portion, and a break-off section between the first portion and the second portion to facilitate breaking away of the second portion from the first portion and does not disclose wherein an engagement structure that extends radially away from an outer surface of the clamping ring is engageable by a tool to move the clamping ring from the first position to the second position.
Jackson discloses (See fig 6 below) a second portion (fig 6, 66)connected to and extending axially away from a first portion (fig 6, 60), and a break-off section (fig 6, 71) between the first portion and the second portion to facilitate breaking away (paragraph 150) of the second portion from the first portion to enable capture of the rod at a greater distance from the vertebra and reduce the rod into the receiving part by the set screw (paragraph 150).
 
    PNG
    media_image2.png
    384
    327
    media_image2.png
    Greyscale

Biedermann discloses wherein an engagement structure (fig 8, 88) that extends radially away from an outer surface of the clamping ring is engageable by a tool to move the clamping ring from the first position to the second position (paragraph 61) to allow the locking ring to exert the greatest compressive force on the screw head (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Puekert to include a second portion connected to and extending axially away from the first portion, and a break-off section between the first portion and the second portion to facilitate breaking away of the second portion from the first portion in view of Jackson in order to enable capture of the rod at a greater distance from the vertebra and reduce the rod into the receiving part by the set screw and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Puekert to include wherein an engagement structure that extends radially away from an outer surface of the clamping ring is engageable by a tool to move the clamping ring from the first position to the second position in view of Biedermann in order to allow the locking ring to exert the greatest compressive force on the screw head.
Allowable Subject Matter
Claims 28-33 and 38 are allowed.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. With respect to claim 1, the applicant argues that Puekert does not disclose that the head is clamped while allowing the rod to be moved. The examiner respectfully disagrees. Paragraph 55, explicitly states “it is explicitly referred to the fact that it is not mandatory to actuate the screw 32. Rather, it may be sufficient to only switch the locating ring 20 into its disengagement position in which the tulip can move relative to the shaft, in order to then switch the locating ring 20 again to its engagement position (without actuating the screw) to fix the new relative position.” Paragraph 56 further states “locating ring 20 which counteracts the holding force of the locking element, preferably the grub screw 32 or a threaded nut, and is designed and/or retained such that the holding force of the locking element 32 can be selectively released by means of the counterforce part 20, viz. is (almost) without any effect.” These two paragraphs describe locking and unlocking of the head is dependent only on the moving of the locking ring while the set screw 32 can be released without any effect.
Applicant’s arguments with respect to claim(s) 34, 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly applied art Biedermann (US 2013/0085536) teaches the amended subject matter of claim 34.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773